I dissent from the order denying a rehearing. To my mind the department opinion violates the well-settled general rule that conditions involving a forfeiture must be strictly construed against the grantor and in favor of the holder of the estate. It seems to me that the portion of the condition which is upheld, viz.: "Nor shall any person or persons other than of the Caucasian race be permitted to occupy said lot or lots," was not intended by the parties as in any way applicable to occupation by the owner himself. It was apparently designed to prevent the occupancy by others than the owner under his (the owner's) permission or license. Taken in connection with the preceding part of the sentence, from which it is separated by a comma, my opinion is that it can fairly be given no other construction. The preceding part, viz.: "That the said property shall not be sold, leased or rented to any persons other than of the Caucasian race," was designed by the parties to prevent the property coming into the ownership or control of any person not of the Caucasian race, leaving, in the contemplation of the parties, as the only matter calling for protection in the matter of occupancy, the prohibition of occupancy by third persons not of the Caucasian race under permission or license of the owner. The language used would be apt language to show *Page 685 
this intent as to this part of the provision. Fairly construed it simply said that the owner agreed that he would notpermit any person other than one of the Caucasian race to become an occupant of the property, and it is an undue strain of the word "Permit," in view of the rule of strict construction, to hold that the owner's own personal occupancy is a violation of the provision. The fact that the first portion of the provision is now held void as an undue restraint on alienation in no way affects the construction to be given to the second portion, for obviously the whole must be considered together in order to arrive at a conclusion as to the meaning intended by the parties to be given to the second portion. I think that by the decision we are attributing to the second portion a meaning neither intended nor expressed by the parties when the deed was executed. In any event, the question of proper construction is so doubtful that the matter should be resolved against the grantor and in favor of the holder of the estate.
Lennon, J., concurred.